971 So. 2d 950 (2007)
Gervase JOHNSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2832.
District Court of Appeal of Florida, Third District.
December 26, 2007.
Gervase Johnson, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). "Rule 3.800(a) is an improper vehicle to challenge the validity of a departure sentence." Concepcion v. State, 944 So. 2d 1069, 1071 (Fla. 3d DCA 2006) (citations omitted); Isom v. State, 915 So. 2d 183, 184 (Fla. 3d DCA 2005).
Affirmed.